Carter, J.,
dissenting.
I am not in accord with the majority opinion. The difference in views goes to the scope of the Workmen’s Compensation Act and not to the facts as recited by the writer of that opinion.
The claimant was injured on the premises of the employer during his assigned working hours. He violated no instructions of the employer in entering the-room where the exhaust fán was located; in fact, the evidence is*that he, on occasion, had duties to perform in this room. The majority opinion states that the accident was not the result of willful negligence on the part of the claimant and with this I agree; The differ*808ence in views rests on the meaning to be given the words “arising out of and in the.course of the employment” contained in the act. It can be generally stated that the words “out of” point to the origin of the cause of the accident, and the words “in the course of” point to the time, place, and circumstances under which the accident occurred. Under the Nebraska act a compensable accident must arise out of and in the course of the employment.
The application of the act is comparatively simple when the accident occurs on the premises of the employer while he is engaged in the performance, of his assigned work during the hours of his employment. It is only when, as in the instant case, there has been some deviation from the ordinary that interpretation of the act is required.
We have consistently held that the liberality of construction required by the act does not apply to the proof of claim. An award of compensation must be supported by competent evidence which preponderates in favor of the claimant. But in determining the scope of the act it was clearly the intention of the Legislature that liberality of construction was to be employed in its administration. The purpose of the Workmen’s Compensation Act was not to limit and reduce the amounts to be paid employees for already existing liabilities; its purpose was to increase the scope of liability to include accidents connected with the employment for which no liability had previously existed. It was intended that industry should bear the burden of the loss of earning capacity suffered by employees resulting from the ordinary and usual hazards of the industry. It need not arise out of the nature of the employment alone. An injury arises out of the employment if it arises out of the nature, conditions, obligations, or incidents of the employment. This court has recognized this in many cases where the deviation was harmless or the result of the usual and ordinary conduct of employees which an employer ought to anticipate. Accidents which are said to be incidental to the employment *809have repeatedly been held compensable, and properly so. In defining the scope of acts requiring that the accident “arise out of and in the course of” the employment, courts generally have held that acts of personal ministration are incidents of the employment. So, too, resting, getting fresh air, smoking, eating, quenching thirst, using the telephone or a toilet, or using an elevator or stairway, are incidental to the employment and injuries sustained are compensable when incurred in the doing of such acts. The rule of liberal construction has been employed in holding that injuries caused by overheating, freezing, snowblindness, assaults, bites by dogs and insects, lightning, objects falling from adjacent premises, larking and horseplay by other employees, are compensable. The foregoing evidences, I think, what the Legislature had in mind in requiring that a liberal construction be given the act.
The claimant in the present case placed his hand in front of an exhaust fan “to see how much air it was pulling through.” He certainly did not do it with any intention of injuring his hand. He did it to satisfy his curiosity as to its effectiveness as a suction fan. It was done as any employee might have done under similar circumstances. The actions of employees in touching radiators to see if they are hbt or cold, or to hold a hand in front of an air vent to determine if it emits cold or hot air, and similar incidents, including- the one before us, are common habits of employees and are risks contemplated within the coverage of the compensation law. In Hopper v. Koenigstein, 135 Neb. 837, 284 N. W. 346, we said: “The term ‘arising out of the employment’ in the workmen’s compensation law covers all risks of accident from causative acts done or occurring within the scope or sphere of the employment. All acts reasonably necessary or incident to the performance of the work, including such matters of personal convenience and comfort, not in conflict with specific instructions, as an employee may normally be expected to indulge in, under the conditions *810of his work, are regarded as being within the scope or sphere of the employment. * * * The test to be applied in such a situation to any act or conduct of an employee which does not constitute a direct performance of his work is whether it is reasonably incidental thereto, or whether it is so substantial a deviation as to constitute a break in the employment and to create a formidable independent hazard.” Can one say that this claimant in walking into the adjoining paint room and testing the exhaust fan, as anyone might do, severed the employment, relationship? He was doing one of the things that men ordinarily do and incurred a wholly unexpected result.
In Moise v. Fruit Dispatch Co., 135 Neb. 684, 283 N. W. 495, the court held that claimant’s husband suffered a compensable accident when he struck a match to light his pipe in a gas-filled room and was killed by the explosion. The deceased was an expert in the use of the gas and was fully aware of the danger. Even though he had been warned not to light a match, he thoughtlessly did so. The opinion states: “At the time of the accident. Moise as resident manager was in his employer’s trade territory, where his duties at the time called him. He-was at the identical place where service was required. He had not completed the work in hand and was on his-way to the office of defendant’s customer to perform further duties for his employer. By lighting a pipe for his own pleasure or comfort he did not necessarily abandon for the moment his relation to his employer.”
In the case before us, the claimant did not embark on a mission of his own. The relation of employer and employee still existed. The act of placing his hand before the fan, ordinarily a harmless test, was incidental to-his employment. It was an act which the employer1 might well anticipate in which employees might engage. It falls within that class of cases which hold that accidents-resulting from acts incidental to the employment arecompensable.
The opinion of the majority tends, in my judgment, to-*811restrict unduly the purposes of the compensation act. The deviation was not of such a character as to terminate the relation of employer and employee. What the claimant did was incidental to his employment. In my opinion, the compensation court and the district court were correct in allowing compensation benefits. The award ought to be affirmed here.